DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	1. Amendments filed 6/15/2022 have been entered, wherein claims 1-3, 5-14 and 16-19 are pending. Accordingly, claims 1-3, 5-14 and 16-19 have been examined herein. The previous drawing objections and claim objections have been withdrawn due to applicant’s amendments. The previous 35 USC 112(b) rejections have been withdrawn, except for those listed below. The double patenting rejection is maintained. This action is Final.  
Claim Rejections - 35 USC § 112
2. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim s 1-3, 5-9, 12-14, 16-17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, fourth line from bottom, the claim language recites “for causing oscillation of said at least one spindle”. However, “said at least one spindle” lacks proper antecedent basis. The claim was previously amended to recite “each of the spindles”. However, the amendment was not carried through the rest of the claim limitation. Overall, it is not precisely clear what is required of the claim due to the lack of antecedent basis for the term “said at least one spindle”. 
Regarding claim 12, the claim language recites “characterized in that the amplitude of the spindle movement in the longitudinal direction produced by the swiveling”. However, the terms “amplitude”, “spindle movement”, “longitudinal direction” and “swiveling” lacks proper antecedent basis. Therefore, it is not precisely clear what is required by the claim language. 
Claims 2-3, 5-9, 13-14, 16-17 and 19 are rejected for depending upon a rejected base claim. 
Claim Rejections - 35 USC § 103
3. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 5, 9, 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Toncelli (US PGPUB 20130137346).
Regarding claim 1, Toncelli teaches a machine (fig. 1) for one or more of grinding and  polishing slabs of stone material, such as natural or agglomerated stone, ceramic or glass (abstract), comprising: 
a support bench for the slabs to be machined (fig. 1, bench 12); 
at least one machining station placed above the support bench (fig. 1, structures indicated by element numbers 30A-30C are being interpreted as a machining station) and comprising at least one pair of bridge-like support structures situated in mutually opposite positions and transversely arranged straddling the support bench (figs. 1 and 2, bridge structures 20 and 22), 
first means (fig. 1, belt 14) for relative movement in a longitudinal direction of the machining station and one of the slabs on the support bench [0042], and at least one beam whose two ends are supported by said support structures (figs. 1 and 2, beam 24);
a plurality of spindles (fig. 1, machining units 30A-30C, paragraph 0045) having a vertical sliding movement [0011] with a motorized vertical axis of rotation (paragraph 0046-0047) and distributed along the beam (figs. 1 and 2); 
said beam being movable along a transverse direction on said support structures [0041] by means of second movement means (paragraph 0041, drive system).
Toncelli’s embodiment of figs. 1-7 may not explicitly teach at the bottom end of each spindle there being present at least one tool holder rotating with the motorized vertical axis of said spindle and carrying at least one abrasive tool for forming one or more of grinding and polishing heads; 
characterized in that each of the spindles is supported on the beam so as to be swiveled about an oscillation axis which is parallel to, but separate from the motorized vertical axis of the spindle, and further comprising a third motorized means for causing oscillation of said at least one spindle about the respective oscillation axis in cooperation with transverse and longitudinal movements of the first and Application No. 16/471,163 Page 3 second movement means for one or more of grinding and  polishing surfaces of the slabs on the support bench.  
However, Toncelli’s embodiment of fig. 9 teaches at the bottom end of each spindle there being present at least one tool holder (fig. 9, holders 71 for flat abrasive tools 72, paragraph 0069) rotating with the motorized vertical axis of said spindle (the abrasive tools rotate with the axis Z2) and carrying at least one abrasive tool (abrasive tool 72) for forming one or more of grinding and polishing heads (flat disc head 70 (also known as a planetary or orbital head), paragraph 0069); 
characterized in that each of the spindles is supported on the beam so as to be swiveled about an oscillation axis (fig. 6, axis Z1 is being interpreted as the oscillation axis) which is parallel to, but separate from the motorized vertical axis of the spindle (fig. 6, axis Z1 is parallel to, but separate from the axis Z2), and further comprising a third motorized means (Toncelli teaches each mandrel has a motor 32 which causes rotation of the mandrel carry structure about the vertical axis Z1, paragraph 0045) for causing oscillation of said at least one spindle about the respective oscillation axis (motor 32 causes rotation about oscillation axis Z2) in cooperation with transverse and longitudinal movements of the first and Application No. 16/471,163 Page 3 second movement means for one or more of grinding and  polishing surfaces of the slabs on the support bench [0059].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Toncelli to incorporate the teachings of Toncelli’s embodiment of fig. 9 to provide a machine having an oscillation axis and a spindle axis. Doing so would allow Toncelli’s embodiment of fig. 9 to function as intended. Additionally, Toncelli teaches the embodiment of fig. 9 is better equipped to process hard materials such as granite or quartz [0069]. 
Regarding claim 2, Toncelli, as modified, teaches the claimed invention as rejected above in claim 1. Additionally, Toncelli, as modified, teaches characterized in that the oscillation axis and the motorized vertical axis are contained in a plane which, in an intermediate position of the swiveling movement about the axis of oscillation, is transverse to an extension of the beam (Toncelli, fig. 6; Toncelli, as modified, teaches the axis Z2 and the axis Z1 are contained in a plane which, in an intermediate position of the swiveling movement about the axis of oscillation, is transverse to an extension of the beam).    
Regarding claim 5, Toncelli, as modified, teaches the claimed invention as rejected above in claim 1. Additionally, Toncelli, as modified, teaches characterized in that the spindles are divided into two groups along the beam (fig. 2, the first group is being interpreted as machining units 30A and 30C and the second group is being interpreted as machining unit 30B), the spindles of one of the groups being connected to the third motorized means (the spindles are all attached to a motor 32, which was previously interpreted as the third motorized means) so as to oscillate in counter-phase with respect to the spindles of the other of the groups (Toncelli, as modified, teaches the machining units 30A-30C rotate in direction of rotation denoted by V1, V2 and V3, which preferably alternate with each other [0045] (fig. 2). As interpreted above, Toncelli, as modified, teaches the claim language)).  
Regarding claim 9, Toncelli, as modified, teaches the claimed invention as rejected above in claim 1. Additionally, Toncelli, as modified, teaches characterized in that said first relative movement means comprise a conveyor belt (belt 14, paragraph 0042).
Regarding claim 13, Toncelli, as modified, teaches the claimed invention as rejected above in claim 2. Additionally, Toncelli, as modified, teaches characterized in that the spindles are divided into two groups along the beam (fig. 2, the first group is being interpreted as machining units 30A and 30C and the second group is being interpreted as machining unit 30B), the spindles of each group being connected to the third motorized means (the spindles are all attached to a motor 32, which was previously interpreted as the third motorized means)  so as to oscillate in counter-phase with respect to the spindles of the other group (Toncelli, as modified, teaches the machining units 30A-30C rotate in direction of rotation denoted by V1, V2 and V3, which preferably alternate with each other [0045] (fig. 2). As interpreted above, Toncelli, as modified, teaches the claim language)).  
Regarding claim 10, Toncelli teaches a method  for one or more of grinding and  polishing slabs [0001] by means of a plurality of spindles (machining units or mandrel carrying structures 30A-30C) having a vertical sliding movement [0011] and distributed along a beam (fig. 1, beam 24), each of the spindles having a motorized vertical axis (paragraph 0046-0047) and tools rotating with the motorized vertical axis (fig. 7, abrasive tool 52), comprising the steps of controlling in cooperation [0059-0064]: 
- moving the slabs to be machined with a relative translational movement underneath the plurality of spindles in a direction parallel to the beam (fig. 1 and 2, paragraph 0042); 
- moving  the beam translationally in a direction transverse to an extension of the beam [0041]. 
Toncelli’s embodiment of figs. 1-7 may not explicitly teach moving  the spindles on the beam so as to have reciprocating oscillation, and each spindle oscillates about a respective oscillation axis which is parallel to, but separate from the motorized vertical axis of each of the spindles.  
However, Toncelli’s embodiment of fig. 9 teaches moving  the spindles on the beam so as to have reciprocating oscillation, and each spindle oscillates about a respective oscillation axis (fig. 6, axis Z1 is being interpreted as the oscillation axis) which is parallel to, but separate from the motorized vertical axis of each of the spindles (fig. 6, axis Z1 is parallel to, but separate from the axis Z2).  
  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Toncelli to incorporate the teachings of Toncelli’s embodiment of fig. 9 to provide a method of operating a machine having an oscillation axis and a spindle axis. Doing so would allow Toncelli’s embodiment of fig. 9 to function as intended. Additionally, Toncelli teaches the embodiment of fig. 9 is better equipped to process hard materials such as granite or quartz [0069]. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Toncelli (US PGPUB 20130137346) as applied to claim 1 above, and further in view of Toncelli (WO 2015087294), hereinafter Toncelli ‘7294.
Regarding claim 8, Toncelli, as modified, teaches the claimed invention as rejected above in claim 1. Toncelli, as modified, further teaches characterized in that, for cooperation of said movements with the oscillation, a control unit is provided (control unit of the machine, for example comprising a microprocessor [0058]). Toncelli also teaches the composition of the movements and the individual speeds of rotation and translation may be easily managed by the control unit of the machine so as to maximize the machining uniformity without adversely affecting the speed of execution [0065]. 
Toncelli does not explicitly teach said control unit being able to interpolate at least a reciprocating movement in the transverse direction of the beam and the swiveling movement so as to achieve predetermined closed trajectories for the one or more grinding and  polishing heads.  
However, Toncelli ‘7294 teaches a machine for smoothing and/or polishing slabs of stone material wherein the interpolated composition of the linear movements, which is controlled by the computer in accordance with a programmable logic, allows the generation of closed curvilinear trajectories with a controlled and programmable speed, avoiding stopping of the heads on the material and thus preventing the formations of grooves and corresponding shadow zones (page 4, lines 20-24). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Toncelli to incorporate the teachings of Toncelli ‘7294 to provide a microprocessor being able to interpolate at least the reciprocating movement in the transverse direction of the beam and the swiveling movement so as to achieve predetermined closed trajectories for the one or more grinding and polishing heads. Specifically, it would have been obvious to incorporate the closed trajectories teachings of Toncelli ‘7294. Doing so would maximize the machining uniformity and avoid stopping of the heads on the material and thus preventing the formations of grooves and corresponding shadow zones. 
Claims 1, 6, 7, 10-12 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Knost (US Patent 2985989).
Regarding claim 1, Knost teaches a machine (fig. 1) for one or more of grinding and  polishing slabs of stone material, such as natural or agglomerated stone, ceramic or glass (col. 1, lines 10-13), comprising: 
a support bench for the slabs to be machined (See Knost’s annotated fig. 1 below); 

    PNG
    media_image1.png
    616
    807
    media_image1.png
    Greyscale

at least one machining station placed above the support bench (fig. 2, grinding heads 26-29 are being interpreted as a machining station) and comprising at least one pair of bridge-like support structures (fig. 2, supporting sleeves 40 and 41) situated in mutually opposite positions (fig. 2) and transversely arranged straddling the support bench (fig. 2), 
first means (fig. 1, rollers 3, chain drives 24, motor 11 and connecting structural elements are being interpreted as the first means for relative movement) for relative movement in a longitudinal direction of the machining station  and one of the slabs on the support bench (See Knost’s annotated fig. 1 below), and at least one beam whose two ends are supported by said support structures (fig. 2 and 3, cross frame 39);

    PNG
    media_image2.png
    644
    806
    media_image2.png
    Greyscale

a plurality of spindles (Grinding heads 26-29 provide a plurality of spindles) having a vertical sliding movement (Supporting sleeves 40 and 41 operatively telescope into coacting orientation and guide sleeves 42 and 43 (col. 4, lines 30-32);  The telescoping provides a vertical sliding movement)  with a motorized vertical axis of rotation (fig. 4; col. 5, lines 14-16) and distributed along the beam (fig. 2); 
said beam being movable along a transverse direction on said support structures (Knost teaches a reversible motor 103 and connecting structure to carry out the telescoping function of the support sleeves.) by means of second movement means (Knost teaches a reversible motor 103 and connecting structure to carry out the telescoping function of the support sleeves. The reversible motor and connecting structure is being interpreted as the second movement means) and at the bottom end of each spindle there being present at least one tool holder (fig. 4, annular plate 79) rotating with the motorized vertical axis of said spindle (fig. 4) and carrying at least one abrasive tool for forming one or more of grinding and polishing heads (figs. 4 and 5, grinding wheel segments 82 that carry pairs of arcuately formed segmental diamond strips 83 and 84); 
characterized in that each of the spindles is supported on the beam so as to be swiveled about an oscillation axis (Knost teaches the grinding wheels are arcuately oscillated (fig. 7; col. 6, lines 59-62). Knost does not explicitly teach or depict the oscillation axis. However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that the grinding wheels oscillate about the axis annotated in Knost’s fig. 7 below. Doing so allows Knost’s invention to function as intended and allows the grinding heads to arcuately oscillate) which is parallel to, but separate from the motorized vertical axis of the spindle (In Knost’s annotated fig. 7 below, the oscillation axis is into the page. This axis is parallel, but separate from the motorized vertical axis of the at least one spindle), and further comprising a third motorized means (fig. 3, motor 49, crank 57 and additional connecting structure is being interpreted as the third motorized means) for causing oscillation of said at least one spindle about the respective oscillation axis (fig. 3, motor 49, crank 57 and additional connecting structure causes oscillation of said at least one spindle about the respective oscillation axis (col. 4, lines 48-58)) in cooperation with transverse and longitudinal movements of the first and Application No. 16/471,163 Page 3 second movement means for one or more of grinding and  polishing surfaces of the slabs on the support bench (Knost’s machine comprises third motorized means for causing oscillation of said at least one spindle about the respective oscillation axis in cooperation with transverse and longitudinal movements of the first and second movement means for one or more of grinding and polishing surfaces of the slabs on the support bench).  

    PNG
    media_image3.png
    513
    530
    media_image3.png
    Greyscale

Regarding claims 6 and 16, Knost teaches the claimed invention as rejected above in claim 1. Knost does not explicitly teach characterized in that the swiveling movement has an amplitude of rotation about the oscillation axis which is between 10 and 45 degrees, characterized in that the amplitude of rotation about the oscillation axis of the swiveling movement is equal to about a maximum of 30 degrees.  
However Knost teaches the oscillating movement has an angle of rotation about the oscillation axis (See Knost’s annotated fig. 7 below. Knost shows an arcuate movement in fig. 7 having limits. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that Knost teaches the oscillating movement has an angle of rotation about the oscillation axis). 

    PNG
    media_image4.png
    787
    708
    media_image4.png
    Greyscale

Additionally, Knost teaches the connection between members 56 and 57 is made by means of a suitable drive pin 58 that may be connected through any one of a number of openings 59 that are located about the disc 56. This is done for purposes of varying the amplitude of the stroke of the crank 57 according to the opening selected to receive the crank drive pin 58 (col. 4, lines 57-63). Additionally, Knost teaches with the cooperative action of the speed selections possible with the selective speed transmission 54 and with the stroke adjustment provided by the openings 59 in disc 56, considerable variation in the action of the grinding apparatus is possible whereby to obtain the desired results to meet conditions to best suit the work piece characteristics and to establish a satisfactory final surface finish upon the slab being worked (col. 4, line 75 – col. 5, line 4). 
Furthermore, Knost teaches while only four grinding units are shown in the drawings, this number may be readily increased to any number under various conditions of operation together with a change in grinding wheel sizes. Also the amplitude of the oscillatory swing may be greatly varied and the opposite outwardly end units may be made to ride over or off the edge portions of the marble slab and need not necessarily be limited to action within the physical confines of the slab material (col. 2, line 66 – col. 3, line 4). 
Overall, Knost teaches the amount of oscillation is highly customizable depending upon the desired machining environment and on the specific situation. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Knost to arrive at characterized in that the swiveling movement has an amplitude of rotation about the oscillation axis which is between 10 and 45 degrees, characterized in that the amplitude of rotation about the oscillation axis of the swiveling movement is equal to about a maximum of 30 degrees. Specifically, it would have been obvious to adjust the number of grinding heads, which opening 59 is selected, grinding wheel size, and the overall amplitude of the oscillatory swing in order to arrive at wherein the oscillatory angle is between 10 and 45 degrees, wherein the oscillatory angle is equal to about a maximum of 30 degrees. Doing so would aid in obtaining the desired results to meet conditions to best suit the work piece characteristics and to establish a satisfactory final surface finish upon the slab being worked (col. 4, line 75 – col. 5, line 4). 
Regarding claims 7 and 17, Knost teaches the claimed invention as rejected above in claim 1. Knost does not explicitly teach characterized in that an amplitude of spindle movement in the longitudinal direction produced by theApplication No. 16/471,163 Page 4 swiveling about the oscillation axis is between 2 and 10 cm, characterized in that the amplitude of the spindle movement in the longitudinal direction produced by the swiveling about the oscillation axis is between 3 and 7 cm.  
However Knost teaches the oscillating movement has an angle of rotation about the oscillation axis (See Knost’s annotated fig. 7 below. Knost shows an arcuate movement in fig. 7 having limits. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that Knost teaches the oscillating movement has an angle of rotation about the oscillation axis). 
Knost also teaches the oscillating movement causes an amplitude of spindle movement in the longitudinal direction (See Knost’s annotated fig. 7 below. Knost shows the oscillation path of the grinding unit. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that Knost teaches the oscillation movement about the oscillation axis causes an amplitude of spindle movement in the longitudinal direction). 

    PNG
    media_image5.png
    787
    739
    media_image5.png
    Greyscale

Additionally, Knost teaches the connection between members 56 and 57 is made by means of a suitable drive pin 58 that may be connected through any one of a number of openings 59 that are located about the disc 56. This is done for purposes of varying the amplitude of the stroke of the crank 57 according to the opening selected to receive the crank drive pin 58 (col. 4, lines 57-63). Additionally, Knost teaches with the cooperative action of the speed selections possible with the selective speed transmission 54 and with the stroke adjustment provided by the openings 59 in disc 56, considerable variation in the action of the grinding apparatus is possible whereby to obtain the desired results to meet conditions to best suit the work piece characteristics and to establish a satisfactory final surface finish upon the slab being worked (col. 4, line 75 – col. 5, line 4). 
Furthermore, Knost teaches while only four grinding units are shown in the drawings, this number may be readily increased to any number under various conditions of operation together with a change in grinding wheel sizes. Also the amplitude of the oscillatory swing may be greatly varied and the opposite outwardly end units may be made to ride over or off the edge portions of the marble slab and need not necessarily be limited to action within the physical confines of the slab material (col. 2, line 66 – col. 3, line 4). 
Overall, Knost teaches the amount of oscillation is highly customizable depending upon the desired machining environment and on the specific situation. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Knost to arrive at characterized in that the amplitude of the spindle movement in the longitudinal direction produced by theApplication No. 16/471,163 Page 4 swiveling about the oscillation axis is between 2 and 10 cm, characterized in that the amplitude of the spindle movement in the longitudinal direction produced by the swiveling about the oscillation axis is between 3 and 7 cm. Specifically, it would have been obvious to adjust the number of grinding heads, which opening 59 is selected, grinding wheel size, and the overall amplitude of the oscillatory swing in order to arrive at wherein the amplitude of the spindle movement is between 2 and 10 cm, wherein the amplitude of the spindle movement is between 3 and 7 cm. Doing so would aid in obtaining the desired results to meet conditions to best suit the work piece characteristics and to establish a satisfactory final surface finish upon the slab being worked (col. 4, line 75 – col. 5, line 4). 
Regarding claim 10, Knost teaches a method  for one or more of grinding and  polishing slabs (col. 1, lines 10-13) by means of a plurality of spindles (Grinding heads 26-29 provide a plurality of spindles) having a vertical sliding movement (Supporting sleeves 40 and 41 operatively telescope into coacting orientation and guide sleeves 42 and 43 (col. 4, lines 30-32);  The telescoping provides a vertical sliding movement) and distributed along a beam (fig. 2 and 3, cross frame 39 is being interpreted as the beam), each of the spindles having a motorized vertical axis (fig. 4; col. 5, lines 14-16) and tools rotating with the motorized vertical axis (figs. 4 and 5, grinding wheel segments 82 that carry pairs of arcuately formed segmental diamond strips 83 and 84), comprising the steps of controlling in cooperation: 
- moving the  slabs to be machined with a relative translational movement underneath the plurality of spindles (fig. 1, rollers 3, chain drives 24, motor 11 and connecting structural elements move the slabs 10 relative translationally underneath the plurality of spindles) in a direction parallel to the beam (fig. 3, The rollers 3, chain drives 24, motor 11 and connecting structural elements move the slabs 10 in a direction parallel to the end face of the beam.); 
- moving  the beam translationally in a direction transverse to an extension of the beam (Knost teaches a reversible motor 103 and connecting structure to carry out the telescoping function of the support sleeves. Therefore, Knost teaches moving the beam translationally which is transverse to an extension of the beam); 
- moving  the spindles on the beam so as to have reciprocating oscillation, and each spindle oscillates about a respective oscillation axis (Knost teaches the grinding wheels are arcuately oscillated (fig. 7; col. 6, lines 59-62). Knost does not explicitly teach or depict the oscillation axis. However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that the grinding wheels oscillate about the axis annotated in Knost’s fig. 7 below. Doing so allows Knost’s invention to function as intended and allows the grinding heads to arcuately oscillate) which is parallel to, but separate from the motorized vertical axis of each of the spindles (In Knost’s annotated fig. 7 below, the oscillation axis is into the page. This axis is parallel, but separate from the motorized vertical axis of each of the spindles).  

    PNG
    media_image3.png
    513
    530
    media_image3.png
    Greyscale

Regarding claims 11 and 18, Knost teaches the claimed method as rejected above in claim 10. Knost does not explicitly teach characterized in that a swiveling movement of the spindles has an amplitude of rotation about the oscillation axis which is between 10 and 45 degrees, characterized in that the amplitude of rotation about the oscillation axis of the swiveling movement is equal to about a maximum of 30 degrees.  
However Knost teaches the oscillating movement has an angle of rotation about the oscillation axis (See Knost’s annotated fig. 7 below. Knost shows an arcuate movement in fig. 7 having limits. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that Knost teaches the oscillating movement has an angle of rotation about the oscillation axis). 

    PNG
    media_image4.png
    787
    708
    media_image4.png
    Greyscale

Additionally, Knost teaches the connection between members 56 and 57 is made by means of a suitable drive pin 58 that may be connected through any one of a number of openings 59 that are located about the disc 56. This is done for purposes of varying the amplitude of the stroke of the crank 57 according to the opening selected to receive the crank drive pin 58 (col. 4, lines 57-63). Additionally, Knost teaches with the cooperative action of the speed selections possible with the selective speed transmission 54 and with the stroke adjustment provided by the openings 59 in disc 56, considerable variation in the action of the grinding apparatus is possible whereby to obtain the desired results to meet conditions to best suit the work piece characteristics and to establish a satisfactory final surface finish upon the slab being worked (col. 4, line 75 – col. 5, line 4). 
Furthermore, Knost teaches while only four grinding units are shown in the drawings, this number may be readily increased to any number under various conditions of operation together with a change in grinding wheel sizes. Also the amplitude of the oscillatory swing may be greatly varied and the opposite outwardly end units may be made to ride over or off the edge portions of the marble slab and need not necessarily be limited to action within the physical confines of the slab material (col. 2, line 66 – col. 3, line 4). 
Overall, Knost teaches the amount of oscillation is highly customizable depending upon the desired machining environment and on the specific situation. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Knost to arrive at characterized in that the swiveling movement of the spindles has an amplitude of rotation about the oscillation axis which is between 10 and 45 degrees, characterized in that the amplitude of rotation about the oscillation axis of the swiveling movement is equal to about a maximum of 30 degrees. Specifically, it would have been obvious to adjust the number of grinding heads, which opening 59 is selected, grinding wheel size, and the overall amplitude of the oscillatory swing in order to arrive at wherein the oscillatory angle is between 10 and 45 degrees, wherein the oscillatory angle is equal to about a maximum of 30 degrees. Doing so would aid in obtaining the desired results to meet conditions to best suit the work piece characteristics and to establish a satisfactory final surface finish upon the slab being worked (col. 4, line 75 – col. 5, line 4). 
Regarding claims 12 and 19, Knost teaches the claimed method as rejected above in claim 10. Knost does not explicitly teach characterized in that the amplitude of the spindle movement in the longitudinal direction produced by the swiveling movement of the spindle about the oscillation axis is between 2 and 10 cm, characterized in that the amplitude of the spindle movement in the longitudinal direction produced by the swiveling about the oscillation axis is between 3 and 7 cm.
However Knost teaches the oscillating movement has an angle of rotation about the oscillation axis (See Knost’s annotated fig. 7 below. Knost shows an arcuate movement in fig. 7 having limits. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that Knost teaches the oscillating movement has an angle of rotation about the oscillation axis). 
Knost also teaches the oscillating movement causes an amplitude of spindle movement in the longitudinal direction (See Knost’s annotated fig. 7 below. Knost shows the oscillation path of the grinding unit. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that Knost teaches the oscillation movement about the oscillation axis causes an amplitude of spindle movement in the longitudinal direction). 

    PNG
    media_image5.png
    787
    739
    media_image5.png
    Greyscale

Additionally, Knost teaches the connection between members 56 and 57 is made by means of a suitable drive pin 58 that may be connected through any one of a number of openings 59 that are located about the disc 56. This is done for purposes of varying the amplitude of the stroke of the crank 57 according to the opening selected to receive the crank drive pin 58 (col. 4, lines 57-63). Additionally, Knost teaches with the cooperative action of the speed selections possible with the selective speed transmission 54 and with the stroke adjustment provided by the openings 59 in disc 56, considerable variation in the action of the grinding apparatus is possible whereby to obtain the desired results to meet conditions to best suit the work piece characteristics and to establish a satisfactory final surface finish upon the slab being worked (col. 4, line 75 – col. 5, line 4). 
Furthermore, Knost teaches while only four grinding units are shown in the drawings, this number may be readily increased to any number under various conditions of operation together with a change in grinding wheel sizes. Also the amplitude of the oscillatory swing may be greatly varied and the opposite outwardly end units may be made to ride over or off the edge portions of the marble slab and need not necessarily be limited to action within the physical confines of the slab material (col. 2, line 66 – col. 3, line 4). 
Overall, Knost teaches the amount of oscillation is highly customizable depending upon the desired machining environment and on the specific situation. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Knost to arrive at characterized in that the amplitude of the spindle movement in the longitudinal direction produced by theApplication No. 16/471,163 Page 4 swiveling movement of the spindle about the oscillation axis is between 2 and 10 cm, characterized in that the amplitude of the spindle movement in the longitudinal direction produced by the swiveling about the oscillation axis is between 3 and 7 cm. Specifically, it would have been obvious to adjust the number of grinding heads, which opening 59 is selected, grinding wheel size, and the overall amplitude of the oscillatory swing in order to arrive at wherein the amplitude of the spindle movement is between 2 and 10 cm, wherein the amplitude of the spindle movement is between 3 and 7 cm. Doing so would aid in obtaining the desired results to meet conditions to best suit the work piece characteristics and to establish a satisfactory final surface finish upon the slab being worked (col. 4, line 75 – col. 5, line 4). 
Allowable Subject Matter
4. Claims 3 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3,  Knost (US Patent 2985989) is the closest prior art reference but fails to teach or make obvious in combination with the additional cited prior art the structural and operational relationship of a movement rod for each of the groups as particularly claimed in combination with all other elements from claim 1. 
Claim 14 is indicated as allowable subject matter for depending from claim 3. 
Response to Arguments
5. Applicant's arguments filed 6/15/2022 have been fully considered but they are not persuasive. 
Applicant argues Toncelli ‘346 axis Z1 are the rotation axes of the structures supporting the spindles while axes Z2 are the rotation axis of the spindles. As such, Z1 and Z2 refer to different elements, while each rotation axis and corresponding oscillation axis as recited in claim 1 are in reference to a respective spindle (third paragraph on page 9 of the applicant’s remarks). The examiner respectfully disagrees. The examiner agrees that the axes Z2 are the rotation axis of the spindles. Additionally, the axis Z1 can be interpreted to be an oscillation axis of the spindle. In other words, from the perspective of the spindle, the axis Z1 is an oscillation axis and the axis Z2 is a rotation axis. See above rejection for more details. 
Applicant argues Knost’s beam is arranged longitudinally while the beam of the Applicant’s invention is arranged along a transverse direction. Applicant then goes on to explain the differences in technical effect as a result of this difference in orientation (last two paragraphs of page 9 of the Applicant’s remarks). The examiner respectfully disagrees. The current claim language allows Knost’s orientation to read on the claim limitation. Although the examiner agrees in a fundamental difference in orientation between Knost and the instant application, the current claim language does not prevent Knost’s orientation from reading on the claims. See above rejection for more details. 
Double Patenting
6. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9238291 in view of Knost (US Patent 2985989).
Instant Application 16/471,163
US Patent No. 9238291
A machine for one or more of grinding and  polishing slabs of stone material, such as natural or agglomerated stone, ceramic or glass, comprising: 
1. Machine (10, 100) for smoothing or polishing slabs of stone material, such as natural and agglomerated stone, ceramic and glass, comprising
a support bench for the slabs to be machined; 
a bench (12, 112) for supporting the slabs to be machined,
at least one machining station placed above the support bench and comprising at least one pair of bridge-like support structures situated in mutually opposite positions and transversely arranged straddling the support bench, 
 there being provided above the bench at least one machining station (90, 190) comprising at least one pair of opposite bridge support structures (20, 22) transversally arranged astride the bench,
first means for relative movement in a longitudinal direction of the machining station and one of the slabs on the support bench, and at least one beam whose two ends are supported by said support structures;
means for relative movement in longitudinal direction between station and slab on the bench, at least one beam (24) the two ends (24a, 24b) of which are supported by said bridge support structures,
a plurality of spindles having a vertical sliding movement with a motorized vertical axis of rotation and distributed along the beam; 
at least one rotating mandrel (40) with a sliding vertical axis mounted on said at least one beam (24), at the bottom end of the mandrel there being provided at least one tool carrying support rotating about the axis of rotation (Z2) of said mandrel and carrying at least one abrasive tool (52, 62, 72, 82),
said beam being movable along a transverse direction on said support structures by means of second movement means and at the bottom end of each spindle there being present at least one tool holder rotating with the motorized vertical axis of said spindle and carrying at least one abrasive tool for forming one or more of grinding and polishing heads; 

at the bottom end of the mandrel there being provided at least one tool carrying support rotating about the axis of rotation (Z2) of said mandrel and carrying at least one abrasive tool (52, 62, 72, 82), characterized in that said at least one beam (24, 124) is transversally movable on said bridge structures (20, 22) so as to be moved alternately back and forth in the transverse direction;
characterized in that each of the spindles is supported on the beam so as to be swiveled about an oscillation axis which is parallel to, but separate from the motorized vertical axis of the spindle, and further comprising a third motorized means for causing oscillation of said at least one spindle about the respective oscillation axis in cooperation with transverse and longitudinal movements of the first and Application No. 16/471,163 Page 3 second movement means for one or more of grinding and  polishing surfaces of the slabs on the support bench.  
 in that said at least one vertically sliding mandrel (40) is mounted on said mandrel carrying structure (30, 130) in an eccentric position with respect to the axis of rotation (Z1) of said mandrel carrying structure, so that said tool carrying support performs at least a movement composed of the rotation about the axis of rotation of the mandrel, a revolving movement about the axis of rotation of the mandrel carrying structure and a translation movement due to the movement of the beam.

 
Claim 1 of US Patent No. 9238291 does not explicitly teach a third motorized means for causing the oscillation or a plurality of spindles. However, Knost teaches a slab surfacing machine having a plurality of spindles (fig. 2) and third motorized means for causing the oscillation (fig. 3, motor 49). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified claim 1 of US Patent No. 9238291 to include a plurality of spindles and a third motorized means for causing oscillation. Including a plurality of spindles would decrease processing time and including a third motorized means for causing oscillation would allow the invention to function as intended. 
Conclusion
7. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A GUMP whose telephone number is (571)272-2172. The examiner can normally be reached Monday- Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.G./Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723